      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                             )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   CASE NO.: 4:18-cv-00244-WTM-JEG
                                                )
BIGNAULT & CARTER, LLC;                         )
W. PASCHAL BIGNAULT; and                        )
LORI A. CARTER,                                 )
                                                )
       Defendants.                              )

                        MEMORANDUM OF LAW IN SUPPORT OF
                    DEFENDANTS’ MOTION TO APPROVE SETTLEMENT

       NOW COME, Defendants Bignault & Carter, LLC, W. Paschal Bignault, and Lori A.

Carter (“Defendants”) by and through their undersigned counsel, hereby submit their

Memorandum of Law in Support of Defendants’ Motion to Approve Settlement.

I. INTRODUCTION

       Plaintiff initiated this action on October 18, 2018, (Doc. 1). In her Complaint, Plaintiff

seeks overtime pay, liquidated damages, and reasonable attorney’s fees under the Fair Labor

Standards Act (“FLSA”). (See generally Doc. 1.). Defendants appear by filing this Motion for the

limited purpose of resolving this matter. To date, Defendants have not been properly served with

the Complaint under Fed. R. Civ. P. 4(m).

II. FACTUAL BACKGROUND

       Plaintiff was employed by Bignault & Carter, LLC during the relevant period. (See Doc.

1 ¶ 8.) In her FLSA Complaint, Plaintiff claims that she was a legal secretary. Plaintiff was paid

overtime during the period that she was a legal secretary. Thereafter, Plaintiff was promoted to

office manager when she obtained her college degree. Thereafter, Defendants claim that Plaintiff
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 2 of 9



was not entitled to overtime based on the administrative exemption. Defendants further claim that

Plaintiff was paid under the fluctuating workweek method after she became an office manager.

Nevertheless, Plaintiff alleges unpaid overtime compensation in violation of the FLSA, as well as

liquidated damages and the reasonable attorney’s fees associated with this claim. (Id. ¶ 18.)

       In discussing potential early resolution of these matters, the Parties engaged in an informal

exchange of information. Defendants analyzed extensive documents to determine the days and

hours that Plaintiff worked and the wages that she was paid and discussed that information with

Plaintiff’s Counsel. Defendants set forth the amount that they claimed was due to Plaintiff under

the fluctuating workweek method in a spreadsheet attached to an email on August 10, 2018 (See

attached hereto as Exhibit “1”, Declaration of Charles Herman, attached thereto as Attachment

“A”, August 10, 2018 Email Communication; Attachment “A-1”, Damage Calculation

Spreadsheet; and Attachment “A-2”, Time Cards). Defendants calculated the alleged unpaid

overtime wages due to Plaintiff to be $3,691 based on a two (2) year statute of limitations and

$5,744 based on a three (3) year statute of limitations.

       Defendants additionally requested Plaintiff’s counsel’s time records and the amount of

attorney’s fees that Plaintiff was demanding. (See Exhibit “1”, Declaration of Charles Herman,

Paragraph 5, and the August 14, 2018 Email attached thereto as Attachment “B”). Plaintiff did not

provide the requested information regarding Plaintiff’s attorney’s fees to Defendants.

       Thereafter, on November 19, 2018, during a phone conversation, Plaintiff’s counsel stated

that his attorney’s fees were: “Not much, maybe a couple thousand.” Based on that representation,

Defendants made an offer of settlement to the Plaintiff via email in the following amounts:

$20,823.00 in alleged unpaid overtime wages; $20,823.00 in liquidated damages; $400.00 in costs;

and $2,954.00 in attorney’s fees. The email stated that: “I was able to get authority from my client
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 3 of 9



to settle this matter for a total of $45,000 inclusive of all attorney’s fees and costs as shown on the

attached spreadsheet (Bignault Carter LLC (3 yr & liquidated)(w 7 hrs)).” (Emphasis added). (See

Exhibit “1”, Declaration of Charles Herman, attached thereto as Attachment “C”, November 19,

2018 Email; and Attachment “C-1”, Damage Calculation Spreadsheet). In the “attached

spreadsheet” (Attachment “C-1”, the settlement was clearly delineated in the following amounts:

$20,823.00 in alleged unpaid overtime wages; $20,823.00 in liquidated damages; $400.00 in costs;

and $2,954.00 in attorney’s fees. (Id.) Plaintiff’s counsel responded via email agreeing to that

breakdown and agreed to settle the case based on those amounts. (See Exhibit “1”, Declaration of

Charles Herman, attached thereto as Attachment “D”, November 19 to November 20, 2018

Emails). Thereafter on November 19, 2018, Defendants’ counsel asked Plaintiff’s counsel to “[l]et

me know how you want the checks made out…” In response, Plaintiff’s counsel responded

indicating that Defendants should issue two (2) separate checks made out to: (1) Plaintiff’s law

firm for $18,437.91; and to (2) Plaintiff for $26,562.09.

       Defendants did inquire further into the monetary split between Plaintiff and Plaintiff’s

attorney and incorporated Plaintiff’s counsel’s response and monetary allocation into the

Settlement Agreement. (Doc. 13-1), which was executed by both Parties and has previously been

filed with this Court, notwithstanding that Defendants maintain that they are not liable to Plaintiff.

       Significantly, although Defendants vehemently maintain that Plaintiff is not entitled to the

benefits conferred upon her in the Settlement Agreement, they agreed to conclusively resolve this

litigation in order to avoid additional litigation costs and attorney’s fees, while conclusively ending

Plaintiff’s litigation in an amicable manner that provided Plaintiff the most that could be awarded

to her if the case was litigated to an entirely successful conclusion and she was awarded all

damages available to her. Nevertheless, Defendants continue to deny that Plaintiff is owed the
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 4 of 9



amounts she has claimed, or any amount, from Defendants. The settlement was entered into by

Defendants to provide the Plaintiff the most recovery while keeping attorney’s fees to a minimum.

       Notably, while denying any and all liability in this matter, Defendants have agreed under

the Settlement Agreement to compensate Plaintiff for the full amount of unpaid overtime wages

she claims to be owed in the Complaint, notwithstanding that Defendants dispute the computation

of alleged unpaid overtime wages owed. The $20,823.00 figure was calculated using: (1) an

estimated seven (7) hours of overtime per week for the time period where records could not be

located (October 18, 2015 to November 20, 2016) instead of the 3.75 hours per week average

based off of the actual time records from November 20, 2016 until April 19, 2018; (2) using the

time and half overtime rate instead of the half overtime rate under the fluctuating work week

method (although Defendants maintain that the half overtime rate is applicable); (3) including

liquidated damages on the entire amount; and (4) going back three (3) years as opposed to two (2)

years (which is also disputed). Defendants have also agreed to pay Plaintiff additional non-wage

damages to compensate her for the liquidated damages she alleges she is owed under the FLSA.

       Finally, Defendants have agreed to pay Plaintiff’s attorney directly an amount deemed to

be reasonable attorney’s fees, as required by the FLSA. Defendants state that the terms of the

Settlement Agreement are appropriate in light of all of the facts and legal standards applicable in

this case, and both the cost of protracted litigation and the risk of each side winning or losing were

taken into account in agreeing upon the resolution memorialized in their Settlement Agreement.
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 5 of 9



III. ARGUMENT

       A.      Approval of the Terms of the Settlement Agreement.

       In accordance with Eleventh Circuit precedent, judicial review and approval of an FLSA

settlement provides final and binding effect. Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679

F.2d 1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn’s Food:

       There are only two ways in which back wage claims arising under the FLSA can be settled

or compromised by employees. First, under section 216(c), the Secretary of Labor is authorized

to supervise payment to employees of unpaid wages owed to them . . . . The only other route for

compromise of FLSA claims is provided in the context of suits brought directly by employees

against their employer under section 216(b) to recover back wages for FLSA violations. When

employees bring a private action for back wages under the FLSA, and present to the district court

a proposed settlement, the district court may enter a stipulated judgment after scrutinizing the

settlement for fairness.

        Id. at 1352–53.

       Pursuant to Lynn’s Food, the Court should review the Parties’ Settlement Agreement to

determine if it is “a fair and reasonable resolution of a bona fide dispute over FLSA provisions.”

Id. at 1355. If the settlement reflects a reasonable compromise over issues that are actually in

dispute, the Court may approve the settlement “in order to promote the policy of encouraging

settlement of litigation.” Id. at 1354. In determining whether the settlement is fair and reasonable,

the Court may consider the following factors:

   1. The existence of fraud or collusion behind the settlement;

   2. The complexity, expense, and likely duration of the litigation;

   3. The stage of the proceedings and the amount of discovery completed;
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 6 of 9



   4. The probability of plaintiff’s success on the merits;

   5. The range of possible recovery; and

   6. The opinions of the counsel.

       See Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir.

1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS 10287,

at *2–3 (M.D. Fla. Jan. 8, 2007). The Court should be mindful of the strong presumption in favor

of finding a settlement fair. Hamilton, 2007 U.S. Dist. LEXIS, at *4.

       B.      The Settlement is Fair, Just, and Reasonable.

       This Court, in its Order Denying Approval of the Parties Settlement Agreement (Doc. 15),

indicated that the Court has two (2) concerns with the Parties' proposed joint settlement and award

of attorney's fees. The Court’s first concern is that the Settlement Agreement may not have been

properly negotiated in Plaintiff’s best interest. As set forth above, and in the attached Declaration,

Defendants submit that they have reached a settlement with respect to Plaintiff's claim separately

and independently from any consideration of an award of attorney's fees and that the sums were

negotiated separately. Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009).

       The second concern expressed by the Court was whether the amount of attorney's fees is

reasonable in this case. As set forth in the attached Declaration, Defendants submit that the amount

of attorney’s fees as set forth by the Plaintiff’s counsel as being reasonable and the amount agreed

upon by the Plaintiff in this case was $2,954.00. Although Defendants requested from Plaintiff’s

counsel documentation as to how attorney’s fees were computed (as has the Court), none was

forthcoming. Defendants have submitted herein the documentation that they possess regarding the

Plaintiff’s attorney’s fees, which is that Plaintiff agreed to the $2,954.00 allocation and that

Plaintiff’s counsel acknowledged that his fees were: “Not much, maybe a couple thousand.”.
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 7 of 9



       The Court has ordered that the Parties “must provide documentation or some basis to

demonstrate how the agreed upon sum for attorney's fees is reasonable in light of the work required

for this case.” (Doc. 15, P. 3). Defendants have attempted to work with Plaintiff in addressing the

Court’s concerns, but the suggested solutions have not been satisfactory to Defendants.

       Such a stalemate has necessitated the filing of this Motion and the attached Declaration.

Defendants have provided all documentation to the Court regarding how the fee and settlement

were arrived at and negotiated. In this case, it is difficult to see what more the Defendants are

required to do to ensure that Plaintiff's interests under the FLSA are protected.

       Therefore, Defendants request that the Court enforce the agreement of the Parties as

follows: $20,823.00 in alleged unpaid overtime wages; $20,823.00 in liquidated damages; $400.00

in costs; and $2,954.00 in attorney’s fees for a total amount of $45,000.00.

       Defendants additionally request that in the event Plaintiff provides documentation or

information regarding Plaintiff’s attorney’s fees in this case that is different from the fees

previously agreed to by the Parties on November 19, 2018, that the Court make a specific directive

that time dedicated to preparing the Joint Motion for Settlement Approval (Doc. 13) and all other

time after the November 19, 2018 settlement date be individually categorized and itemized as such

so that the Court can consider whether the requested attorney’s fees are appropriate in this case.

Defendants further request that no attorney’s fees be awarded to the Plaintiff for time after the

November 19, 2018 settlement date.

IV. CONCLUSION

       For the foregoing reasons, Defendants request that this Court determine that the Parties'

settlement is a fair and reasonable resolution of the Parties' bona fide dispute and that the Court

enforce the agreement of the Parties and enter an order in this case as follows: $20,823.00 in
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 8 of 9



alleged unpaid overtime wages; $20,823.00 in liquidated damages; $400.00 in costs; and $2,954.00

in attorney’s fees. A proposed Order granting the relief requested herein is attached to this Motion

as “Exhibit B” hereto.

       Respectfully submitted this 14th day of March, 2019.

                                                   CHARLES HERMAN LAW

                                                   /S/Charles Herman
                                                   Charles Herman
                                                   Georgia Bar No. 142852
                                                   Attorney for Defendants
                                                   7 East Congress Street, Suite 611A
                                                   Savannah, Georgia 31401
                                                   (912) 244-3999
                                                   (912) 257-7301 Facsimile
                                                   Charles@CharlesHermanLaw.com
      Case 4:18-cv-00244-WTM-CLR Document 17 Filed 03/14/19 Page 9 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )   CASE NO.: 4:18-cv-00244-WTM-JEG
                                                   )
BIGNAULT & CARTER, LLC;                            )
W. PASCHAL BIGNAULT; and                           )
LORI A. CARTER,                                    )
                                                   )
        Defendants.                                )

                                   CERTIFICATE OF SERVICE

        The undersigned certifies that I have on this day served all the parties in this case with this

Defendants’ Memorandum of Law in Support of Defendants’ Motion to Approve Settlement in

accordance with the notice of electronic filing (“NEF”) which was generated as a result of

electronic filing in this court.

        This 14th day of March, 2019.



                                               CHARLES HERMAN LAW

                                               /s/ Charles Herman
                                               Charles Herman
                                               Georgia Bar No. 142852
                                               Attorney for Defendants
7 East Congress Street, Suite 611A
Savannah, Georgia 31401
(912) 244-3999
(912) 257-7301 Facsimile
Charles@CharlesHermanLaw.com
